DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Pursuant to communications filed on 10 May 2022, amendments and/or arguments have been submitted and placed in the application file. Claims 

Response to Arguments
Applicant’s arguments with respect to the 35 USC 112(b) rejections of claim(s) 1-3, 6-13 and 16-24 have been considered but are moot in view of the new grounds of rejection provided below, which was necessitated based on Applicant’s amendments to the claims.
Applicant's arguments filed 10 May 2022 have been fully considered but they are not persuasive. Applicant argues the newly amended limitations, and further contends wherein the previously applied prior art of Hickman et al (US 9,205,886 B1, hereinafter Hickman) fails to teach said amended claim limitations. Applicant’s amended claim 1 now recites, inter alia:
execute a plurality of additional service tasks over a plurality of different service cycles within the service area, wherein the robotic device sense the object with the at least one sensor at a second location, and 
update the digital map to change the location of the object to the second location if the object is continuously and repeatedly detected at the second location over the plurality of different service cycles.

Specifically, Applicant argues wherein “Hickman provides no indication of tracking if an object is continuously and repeatedly present in a location over a plurality of service cycles. Applicant further notes that while Hickman provides some description of updating a location based on the frequency of location (see column 33 lines 59-63), there is no indication of a requirement that the location should be continuous and repeated over a plurality of service cycles as claimed.” Examiner respectfully disagrees with Applicant’s assessment.  Examiner first notes wherein based on Applicant’s arguments, it appears that Applicant’s interpretation of the above noted claim limitation(s) is/are to be understood as, “update the digital map to change the location of the object to the second location if the object is continuously and repeatedly detected at the second location a predetermined threshold number/period of times over the plurality of different service cycles”, however the currently provided claim language does not explicitly teach/support this interpretation of the currently provided claim limitation(s).  
Applicant references paragraph 00169 for support of the amended limitation (reproduced below),
[00169] Long-term learning may be especially beneficial for instances where obstacles 146, such as furniture, plants, and the like, are moved around occasionally, such as from a first position 4906 to a second position 4908. However, after the robotic platform 100 encounters the same object/obstacle repeatedly, such as over a number of different service cycles (e.g., days, weeks), the robotic platform 100 may learn from the pattern of the object's placement, where the object 'should be' placed - at least in within the time duration of the learning. For instance, the robotic platform 100 may move through an area as long as it has enough features for it to localize. If it identifies a new change in the environment (e.g., a new piece of furniture), and it continuously sees it over of time (e.g., for a predetermined threshold period of time), the robotic platform 100 may automatically update its map database 4904 with that obstacle without having to remap the entire space once again. The one map database 4904 will keep getting updated automatically over time based on differences in the environment that it sees.

Examiner notes wherein based on the teachings provided above, the currently provided claim language, is silent regarding two major aspects from the above disclosure. Specifically, the claims are silent regarding wherein the robotic platform “learns from the pattern of the object’s placement, where the object ‘should be’ placed within the time duration of learning” and/or based on the robotic platform detecting “a new change in the environment (i.e. newly detected object) for a predetermined threshold of time, the robotic platform automatically updates its map database with the new location”.  Both of these concepts (i.e. time duration of learning for an object’s location, and/or detecting a new object for a predetermined threshold period of time) are not explicitly provided with the currently provided claim language.
Examiner notes wherein based on the currently provided claim language, and further given the broadest reasonable interpretation of said claim language, Hickman’s referenced teachings of updating a location of an object each time (i.e. continuously and repeatedly over each of a plurality of service cycles) the object is detected at a new location according to a predetermined schedule, reads on the newly amended claim limitation of, “update the digital map to change the location of the object to the second location if the object is continuously and repeatedly detected at the second location over the plurality of different service cycles” .  Specifically, Hickman discloses in at least column 30, lines 43-50, wherein “The database and/or the first map may be updated at various intervals. The intervals may be related to the frequency at which the robot scans for objects, when there is a change in location data associated with the first map, upon a predetermined schedule, etc. The process of updating the first map may include updating the entire first map, updating a subset of the first map, or creating a new version of the first map or a subset thereof.”  Therefore, Hickman’s teaching of updating and/or creating a subset of the first map with detected changes of one or more objects’ location(s) based on the frequency of a predetermined schedule at which the robot scans for objects, teaches the newly amended claim limitation(s).
Applicant further concludes the arguments by arguing wherein independent claims 11 and 21 are in condition for allowance for at least reasons analogous to those presented with regard to claim 1, and further wherein all of the respective dependent claims are also in condition for allowance based on their dependence upon an allowable base claim. Examiner notes wherein for at least the reasons provided herein, claims 1-3, 6-13 and 16-24 remain rejected as indicated below.  
Accordingly, Applicant’s arguments are found unpersuasive and remain rejected as indicated below.  Examiner has augmented the below rejection to better clarify said rejection in light of Applicant’s amendments and/or remarks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-13 and 16-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant provides the newly amended claim limitation, “update the digital map to change the location of the object to the second location if the object is continuously and repeatedly detected at the second location…”, however, the terms “continuously and repeatedly” are ambiguous and therefore claim 1 is rendered indefinite.  Specifically, based on the currently provided claim language, one skilled in the art cannot ascertain the requisite degree of the terms, and therefore claim 1 is rejected under this section.  Examiner notes wherein it appears that this rejection may be overcome if the claim was amended to indicate wherein “if the object is continuously and repeatedly detected for a predetermined threshold period of time at the second location…”. Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claims 2-3 and 6-10, these claims are either directly or indirectly dependent upon independent claim 1, and therefore are also rejected under this section for at least their dependency upon a rejected base claim. Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claim 11, Applicant provides the newly amended claim limitation, “updating the digital map to change the location of the object to the second location if the object is continuously and repeatedly detected at the second location…”, however, the terms “continuously and repeatedly” are ambiguous and therefore claim 11 is rendered indefinite.  Specifically, based on the currently provided claim language, one skilled in the art cannot ascertain the requisite degree of the terms, and therefore claim 11 is rejected under this section.  Examiner notes wherein it appears that this rejection may be overcome if the claim was amended to indicate wherein “if the object is continuously and repeatedly detected for a predetermined threshold period of time at the second location…”. Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claims 12-13 and 16-20, these claims are either directly or indirectly dependent upon independent claim 11, and therefore are also rejected under this section for at least their dependency upon a rejected base claim. Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claim 21, Applicant provides the newly amended claim limitation, “update the digital map to change the location of the object to the second location if the object is continuously and repeatedly detected at the second location…”, however, the terms “continuously and repeatedly” are ambiguous and therefore claim 21 is rendered indefinite.  Specifically, based on the currently provided claim language, one skilled in the art cannot ascertain the requisite degree of the terms, and therefore claim 21 is rejected under this section.  Examiner notes wherein it appears that this rejection may be overcome if the claim was amended to indicate wherein “if the object is continuously and repeatedly detected for a predetermined threshold period of time at the second location…”. Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claims 22-24, these claims are either directly or indirectly dependent upon independent claim 21, and therefore are also rejected under this section for at least their dependency upon a rejected base claim. Accordingly, appropriate correction and/or clarification are earnestly solicited.

Examiner notes wherein the claims have been addressed below in view of the prior art of record, as best understood by the Examiner, in light of the 35 USC 112(b) rejections provided herein.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-13 and 16-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hickman et al (US 9,205,886 B1, hereinafter Hickman).
Regarding claim 1, Hickman discloses a robotic device (Figures 2A-3, at least as in robot(s) 200, 212, 214) comprising: 
a propulsion mechanism (Figure 2A, actuators 208) to move the robotic device (Figures 2A-2C; at least as in column 8, lines 11-16); 
at least one sensor (Figure 2A, sensor(s) 206) for sensing objects within a service area and at least one position sensor for tracking a location of the robotic device (Figures 2A & 5; at least as in column 8, lines 7-10, column 10, line 63-column 11, line 12 and column 12, lines 53-61); 
a localization and mapping system (Figures 1 & 5; Robot and Cloud Functions, wherein said functions include at least Object Recognition and Mapping Functions) that utilizes the at least one sensor for sensing the service area, the at least one position sensor for keeping track of the location of the robotic device, and a digital map of the service area (Figures 2A, 7, 8, 9A, 10 & 12; at least as in column 11, lines 59-62, column 14, lines 20-43 and column 16, lines 3-10 and lines 44-55); and
a processing facility (Figures 1 & 2A, device 210) comprising a processor (Figure 2A, processor 202) and a memory (Figure 2A, storage 204), the processing facility configured to store a set of instructions (Figures 1 & 2A; at least as in column 6, lines 14-22 and column 7, lines 55-67) that, when executed, cause the robotic device to: 
execute a first service task within the service area utilizing the digital map, wherein the digital map identifies an object at a first location within the service area and the robotic device senses the object with the at least one sensor at the first location (Figures 5, 7-9A, 10, 12-13B & 15; at least as in column 4, line 60-column 5, line 15, column 10, lines 46-47, column 17, line 25-column 18, line 51, column 22, line 49-column 24, line 29), 
execute a plurality of additional service tasks over a plurality of different service cycles within the service area, wherein the robotic device senses the object with the at least one sensor at a second location (at least as in column 17, lines 13-17, column 23, lines 42-66, column 24, lines 11-30, column 25, lines 16-23, column 27, lines 15-27 and lines 41-49, column 30, lines 17-50, column 32, line 51-column 33, line 3 and column 33, line 51-column 34, line 20), and 
update the digital map to change the location of the object to the second location if the object is continuously and repeatedly detected at the second location over the plurality of different service cycles (at least as in column 10, line 63-column 11, line 7, column 25, lines 9-11, column 30, line 17-column 31, line 28, column 32, line 51-column 33, line 3 and column 33, line 59-column 34, line 8).
Examiner notes wherein based on the currently provided claim language, and further given the broadest reasonable interpretation of said claim language, Hickman’s referenced teachings of updating a location of an object each time (i.e. continuously and repeatedly over each of a plurality of service cycles) the object is detected at a new location according to a predetermined schedule, reads on the newly amended claim limitation of, “update the digital map to change the location of the object to the second location if the object is continuously and repeatedly detected at the second location over the plurality of different service cycles” .  Specifically, Hickman discloses in at least column 30, lines 43-50, wherein “The database and/or the first map may be updated at various intervals. The intervals may be related to the frequency at which the robot scans for objects, when there is a change in location data associated with the first map, upon a predetermined schedule, etc. The process of updating the first map may include updating the entire first map, updating a subset of the first map, or creating a new version of the first map or a subset thereof.”  Therefore, Hickman’s teaching of updating and/or creating a subset of the first map with detected changes of one or more objects’ location(s) based on the frequency of a predetermined schedule at which the robot scans for objects, teaches the newly amended claim limitation(s).
Regarding claim 2, Hickman further discloses wherein the first service task and the plurality of additional service tasks are periodic service tasks performed in different periods of time (Figures 10 & 12-15; at least as in column 17, lines 13-17, column 23, lines 42-66, column 24, lines 11-30, column 25, lines 16-23, column 27, lines 15-27 and lines 41-49, column 30, lines 17-50, column 32, line 51-column 33, line 3 and column 33, line 51-column 34, line 20).
Regarding claim 3, Hickman further discloses wherein the digital map stores the location of a plurality of objects in the service area (Figures 2A, 8, 9A, 10 & 12; at least as in column 11, lines 59-62, column 14, lines 20-43 and column 16, lines 3-10 and lines 44-55).
Regarding claim 6, Hickman discloses the robotic device further comprising alerting an entity when a deviation from the digital map is discovered (Figures 1, 7, 9A & 12-15; at least as in column 7, lines 15-24, column 16, lines 11-32, column 22, lines 45-48, column 24, lines 48-55, column 25, lines 6-15, column 27 lines 20-24, column 31, lines 39-46 and column 33, lines 56-58).
Regarding claim 7, Hickman discloses the robotic device further comprising the set of instructions that, when executed, cause a manual update to the digital map for a change in a boundary constraint in the service area (Figures 1, 7, 9A & 12-15; at least as in column 7, lines 14-24, column 16, lines 11-32, column 22, lines 28-33 and lines 45-48, column 24, lines 48-55, column 25, lines 6-15, column 27 lines 20-24, column 31, lines 39-46 and column 33, lines 56-58).
Regarding claim 8, Hickman further discloses wherein the set of instructions that, when executed, cause the update of the digital map to be performed via a user interface on the robotic device (Figure 1; at least as in column 7, lines 14-24).
Regarding claim 9, Hickman further discloses wherein the set of instructions that, when executed, cause the update of the digital map to be performed via a mobile device (Figures 1-2A; at least as in column 6, lines 43-55, column 8, lines 25-44 and column 8, lines 57-63).
Regarding claim 10, Hickman discloses the robotic device further comprising a main robotic device portion and a service module portion, the service module portion adapted to perform a service task, wherein the service module portion is removable from the main robotic device portion (at least as in column 4, lines 30-36).
Regarding claim 11 Hickman discloses a method comprising: 
executing a first service task with a robotic device within a service area utilizing a digital map, wherein the digital map identifies an object at a first location within the service area and the robotic device senses the object with at least one sensor at the first location (Figures 5, 7-9A, 10, 12-13B & 15; at least as in column 4, line 60-column 5, line 15, column 10, lines 46-47, column 17, line 25-column 18, line 51, column 22, line 49-column 24, line 29), wherein the robotic device comprises a propulsion mechanism (Figures 2A-2C, actuators 208; at least as in column 8, lines 11-16), the at least one sensor (Figures 2A & 5, sensor(s) 206; at least as in column 8, lines 7-10, column 10, line 63-column 11, line 12 and column 12, lines 53-61), at least one position sensor for tracking a location of the robotic device (Figures 1, 2A & 5; at least as in column 7, lines 5-14, column 8, lines 7-10, column 10, line 63-column 11, line 12 and column 12, lines 53-61), and a localization and mapping system (Figures 2A, 7, 8, 9A, 10 & 12; at least as in column 11, lines 59-62, column 14, lines 20-43 and column 16, lines 3-10 and lines 44-55); 
executing a plurality of additional service tasks with the robotic device within the service area, wherein the robotic device senses the object with the at least one sensor at a second location (at least as in column 17, lines 13-17, column 23, lines 42-66, column 24, lines 11-30, column 25, lines 16-23, column 27, lines 15-27 and lines 41-49, column 30, lines 17-50, column 32, line 51-column 33, line 3 and column 33, line 51-column 34, line 20); and 
updating the digital map to change the location of the object to the second location if the object is continuously and repeatedly detected at the second location over the plurality of additional service tasks (at least as in column 10, line 63-column 11, line 7, column 25, lines 9-11, column 30, line 17-column 31, line 28, column 32, line 51-column 33, line 3 and column 33, line 59-column 34, line 8).
Examiner notes wherein based on the currently provided claim language, and further given the broadest reasonable interpretation of said claim language, Hickman’s referenced teachings of updating a location of an object each time (i.e. continuously and repeatedly over each of a plurality of service cycles) the object is detected at a new location according to a predetermined schedule, reads on the newly amended claim limitation of, “update the digital map to change the location of the object to the second location if the object is continuously and repeatedly detected at the second location over the plurality of different service cycles” .  Specifically, Hickman discloses in at least column 30, lines 43-50, wherein “The database and/or the first map may be updated at various intervals. The intervals may be related to the frequency at which the robot scans for objects, when there is a change in location data associated with the first map, upon a predetermined schedule, etc. The process of updating the first map may include updating the entire first map, updating a subset of the first map, or creating a new version of the first map or a subset thereof.”  Therefore, Hickman’s teaching of updating and/or creating a subset of the first map with detected changes of one or more objects’ location(s) based on the frequency of a predetermined schedule at which the robot scans for objects, teaches the newly amended claim limitation(s).
Regarding claim 12, Hickman further discloses wherein the first service task and the plurality of additional service tasks are periodic service tasks performed in different periods of time (Figures 10 & 12-15; at least as in column 17, lines 13-17, column 23, lines 42-66, column 24, lines 11-30, column 25, lines 16-23, column 27, lines 15-27 and lines 41-49, column 30, lines 17-50, column 32, line 51-column 33, line 3 and column 33, line 51-column 34, line 20).
Regarding claim 13, Hickman further discloses wherein the digital map stores the location of a plurality of objects in the service area (Figures 2A, 8, 9A, 10 & 12; at least as in column 11, lines 59-62, column 14, lines 20-43 and column 16, lines 3-10 and lines 44-55).
Regarding claim 16, Hickman discloses the method further comprising alerting an entity when a deviation from the digital map is discovered (Figures 1, 7, 9A & 12-15; at least as in column 7, lines 15-24, column 16, lines 11-32, column 22, lines 45-48, column 24, lines 48-55, column 25, lines 6-15, column 27 lines 20-24, column 31, lines 39-46 and column 33, lines 56-58).
Regarding claim 17, Hickman discloses the method further comprising a manual update to the digital map for a change in a boundary constraint in the service area (Figures 1, 7, 9A & 12-15; at least as in column 7, lines 14-24, column 16, lines 11-32, column 22, lines 28-33 and lines 45-48, column 24, lines 48-55, column 25, lines 6-15, column 27 lines 20-24, column 31, lines 39-46 and column 33, lines 56-58).
Regarding claim 18, Hickman further discloses wherein the update of the digital map is performed via a user interface on the robotic device (Figure 1; at least as in column 7, lines 14-24).
Regarding claim 19, Hickman further discloses wherein the update of the digital map is performed via a mobile device (Figures 1-2A; at least as in column 6, lines 43-55, column 8, lines 25-44 and column 8, lines 57-63).
Regarding claim 20, Hickman discloses the robotic device further comprising a main robotic device portion and a service module portion, the service module portion adapted to perform a service task, wherein the service module portion is removable from the main robotic device portion (at least as in column 4, lines 30-36).
Regarding claim 21, Hickman discloses a robotic device (Figures 2A-3, at least as in robot(s) 200, 212, 214) comprising: 
a propulsion mechanism (Figure 2A, actuators 208) to move the robotic device (Figures 2A-2C; at least as in column 8, lines 11-16); 
at least one sensor (Figure 2A, sensor(s) 206) for sensing objects within a service area and at least one position sensor for tracking a location of the robotic device (Figures 2A & 5; at least as in column 8, lines 7-10, column 10, line 63-column 11, line 12 and column 12, lines 53-61); 
a localization and mapping system (Figures 1 & 5; Robot and Cloud Functions, wherein said functions include at least Object Recognition and Mapping Functions) that utilizes the at least one sensor for sensing the service area, the at least one position sensor for keeping track of the location of the robotic device, and a digital map of the service area (Figures 2A, 7, 8, 9A, 10 & 12; at least as in column 11, lines 59-62, column 14, lines 20-43 and column 16, lines 3-10 and lines 44-55); 
a processing facility (Figures 1 & 2A, device 210) comprising a processor (Figure 2A, processor 202) and a memory (Figure 2A, storage 204), the processing facility configured to store a set of instructions (Figures 1 & 2A; at least as in column 6, lines 14-22 and column 7, lines 55-67) that, when executed, cause the robotic device to: 
execute a first service task within the service area utilizing the digital map, wherein the digital map identifies an object at a first location within the service area and the robotic device senses the object with the at least one sensor at the first location (Figures 5, 7-9A, 10, 12-13B & 15; at least as in column 4, line 60-column 5, line 15, column 10, lines 46-47, column 17, line 25-column 18, line 51, column 22, line 49-column 24, line 29), 
execute a plurality of additional service tasks within the service area, wherein the robotic device senses the object with the at least one sensor at a second location wherein the second location causes the object to be an obstacle to performing the service tasks (at least as in column 17, lines 13-17, column 23, lines 42-66, column 24, lines 11-30, column 25, lines 16-23, column 27, lines 15-27 and lines 41-49, column 30, lines 17-50, column 32, line 51-column 33, line 3 and column 33, line 51-column 34, line 20), and 
update the digital map to change the location of the object to the second location if the object is continuously, and repeatedly detected at the second location over the plurality of additional service tasks (at least as in column 10, line 63-column 11, line 7, column 25, lines 9-11, column 30, line 17-column 31, line 28, column 32, line 51-column 33, line 3 and column 33, line 59-column 34, line 8).
Examiner notes wherein based on the currently provided claim language, and further given the broadest reasonable interpretation of said claim language, Hickman’s referenced teachings of updating a location of an object each time (i.e. continuously and repeatedly over each of a plurality of service cycles) the object is detected at a new location according to a predetermined schedule, reads on the newly amended claim limitation of, “update the digital map to change the location of the object to the second location if the object is continuously and repeatedly detected at the second location over the plurality of different service cycles” .  Specifically, Hickman discloses in at least column 30, lines 43-50, wherein “The database and/or the first map may be updated at various intervals. The intervals may be related to the frequency at which the robot scans for objects, when there is a change in location data associated with the first map, upon a predetermined schedule, etc. The process of updating the first map may include updating the entire first map, updating a subset of the first map, or creating a new version of the first map or a subset thereof.”  Therefore, Hickman’s teaching of updating and/or creating a subset of the first map with detected changes of one or more objects’ location(s) based on the frequency of a predetermined schedule at which the robot scans for objects, teaches the newly amended claim limitation(s).
Regarding claim 22, Hickman further discloses wherein the first service task and the plurality of additional service tasks are periodic service tasks performed in different periods of time (Figures 10 & 12-15; at least as in column 17, lines 13-17, column 23, lines 42-66, column 24, lines 11-30, column 25, lines 16-23, column 27, lines 15-27 and lines 41-49, column 30, lines 17-50, column 32, line 51-column 33, line 3 and column 33, line 51-column 34, line 20).
Regarding claim 23, Hickman further discloses wherein the digital map stores the location of a plurality of objects in the service area (Figures 2A, 8, 9A, 10 & 12; at least as in column 11, lines 59-62, column 14, lines 20-43 and column 16, lines 3-10 and lines 44-55).
Regarding claim 24, Hickman discloses the robotic device further comprising alerting an entity when a deviation from the digital map is discovered (Figures 1, 7, 9A & 12-15; at least as in column 7, lines 15-24, column 16, lines 11-32, column 22, lines 45-48, column 24, lines 48-55, column 25, lines 6-15, column 27 lines 20-24, column 31, lines 39-46 and column 33, lines 56-58).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 – Notice of References Cited form.  Examiner particularly notes the prior art reference(s) US 9,427,874 B1 issued to Rublee, US 2016/0129592 A1 issued to Saboo et al, and US 2013/0030570 A1 issued to Shimizu et al, specifically wherein all three of these prior art references are directed towards robotic devices that include sensors for detecting a surrounding environment and detecting/locating objects within said environment and further updating a digital map to reflect the detected/updated location of said object(s).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN L SAMPLE whose telephone number is (571)270-5925. The examiner can normally be reached Monday-Friday 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN L SAMPLE/Primary Examiner, Art Unit 3664